Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151548                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151548
                                                                    COA: 325057
                                                                    Genesee CC: 89-041659-FC
  THOMAS JANARVIS ARMSTRONG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Genesee Circuit Court on the
  defendant’s first-degree murder conviction, and we REMAND this case to the trial court
  for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See
  Montgomery v Louisiana, 577 US ___; 136 S Ct 718; 193 L Ed 2d 599 (2016); Miller v
  Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2016
           s0418
                                                                               Clerk